        Case 2:14-cv-00601-MHT-JTA Document 3046 Filed 10/29/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

EDWARD BRAGGS, et al.                     )
                                          )
               Plaintiffs,                )
                                          )
v.                                        )      CIVIL ACTION NO.
                                          )      2:14-cv-00601-MHT-JTA
JEFFERSON DUNN, in his official           )      Judge Myron H. Thompson
capacity as Commissioner of the           )
Alabama Department of Corrections,        )
et al.                                    )
                                          )
               Defendants.                )

          PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR
          EXTENSION RELATED TO THE SAVAGES’ ASSESSMENT

         Pursuant to the Court’s Order (Doc. 3044), Plaintiffs hereby submit this

response to Defendants’ Motion for Extension (Doc. 3043) (hereinafter

“Defendants’ Motion”). Defendants seek an extension of the deadlines for Russ and

Meg Savage to complete an assessment to identify which posts, by facility, within

ADOC’s major facilities cannot be filled with basic correctional officers (“BCOs”)

or correctional cubicle operators (“CCOs”), as well as address any limitations on the

mix of correctional officers (“COs”) and BCOs within housing units. See Doc. 2758

at 2.

         Defendants have failed to establish good cause for extending these deadlines

any further. As such, Defendants’ Motion should be denied.

                                           1
    Case 2:14-cv-00601-MHT-JTA Document 3046 Filed 10/29/20 Page 2 of 9




                           PROCEDURAL HISTORY

      The initial date for completion of the Savages’ assessment was set via an

agreement between the Parties and was to occur by May 2, 2020. Doc. 2758 at 2.

Due to the COVID-19 pandemic, the Parties jointly moved the Court to extend the

deadline “for a minimum of sixty (60) days.” Doc. 2811 at 3. In that Joint Motion,

the Parties explained that the Savages would be prevented from conducting their

assessment because of limitations on visitors entering ADOC. Id. Additionally, the

Parties noted that the Savages are “particularly vulnerable” to contracting COVID-

19 due to “age and other factors.” Id. The Court reset the deadline for the completion

of the Savages’ assessment for July 6, 2020. Doc. 2827 at 2.

      On June 26, 2020, the Parties submitted a second Joint Motion for Extension

regarding the deadlines related to the Savages’ assessment. Doc. 2854. Again, the

Joint Motion referenced the Savages’ health as one of the reasons for seeking an

extension. Id. In addition, the Parties highlighted that Montgomery County,

Alabama, where the Savages would be staying, was considered a hotspot for

COVID-19 infections and that ADOC was continuing to attempt to limit

introduction of COVID-19 into their facilities. Id. The Court again reset the deadline

for the completion of the assessment to November 2, 2020. Doc. 2861 at 2.

      The Defendants now seek a third extension of the deadline for the Savages to

complete their assessment. Doc. 3043. Plaintiffs oppose this motion.

                                          2
    Case 2:14-cv-00601-MHT-JTA Document 3046 Filed 10/29/20 Page 3 of 9




                                   ARGUMENT

I. DEFENDANTS’ STATED REASONS TO EXTEND THE DEADLINE DO
   NOT ESTABLISH GOOD CAUSE

      Defendants point to Montgomery County being a hotspot for COVID-19, the

threat to the Savages’ health,1 and ADOC’s desire to control the introduction of the

virus into its facilities as reasons to extend the deadline for a third time. Doc. 3043

at 2-3. These factors are almost identical to the reasons set forth in the two previous

joint motions for extension. See Docs. 2811 and 2854.             Although Plaintiffs

previously joined the Motions for Extension including these factors, Plaintiffs now

oppose based on information obtained since June indicating that the Savages’

assessment can be timely completed. An extension is not warranted.

      The Court has already decided that, under the appropriate circumstances, site

visits may be conducted in ADOC facilities. Despite ADOC’s alleged concern that

allowing visitors, such as the Savages, into ADOC facilities is ill-advised, this Court

recently heard testimony during an evidentiary hearing on site visits that thousands

of employees and contractors enter ADOC facilities every day. Sept. 30, 2020 Hr’g

Tr., at 135:15-18. ADOC does not know, and cannot confirm, whether its

correctional officers use personal protective equipment (“PPE”) and practice social




1
 Plaintiffs note that the record does not show that the Savages are unwilling to
conduct site visits.

                                          3
    Case 2:14-cv-00601-MHT-JTA Document 3046 Filed 10/29/20 Page 4 of 9




distancing outside of work. Id. at 135:22-136:7. ADOC does not require daily testing

to enter the facility. Id at 136:8-10. Finally, the regional director of operations does

not even know if training relating to COVID-19 precautions was conducted for all

security staff. Id. at 165:5-166:3.

      Following that evidentiary hearing, this Court found the following:

      Based on the credible testimony of plaintiffs' expert Dr. Kathryn Burns
      about the safety precautions she will take during the inspections and of
      plaintiffs’ expert Dr. Homer Venters about the inspections he has
      conducted in jails and prisons across the country during the pandemic
      and the minimal risk of the proposed inspections here given the
      proposed safety measures, the court finds that the inspections following
      the safety measures proposed by Dr. Burns pose a minimal risk of
      transmission of COVID-19 to the staff and prisoners.

Doc. 3000 at 4.

      As with Dr. Burns, and assuming appropriate PPE is worn, the entry of the

Savages into ADOC facilities presents a minimal risk of transmission of COVID-19

to the staff and prisoners. Defendants try to distinguish the reasoning in this Court’s

Order Granting Motion for On-Site Prison Inspections (Doc. 3000) from the

situation at hand. Specifically, Defendants describe the Court’s decision to require

site visits as reluctant and “only due to the unavoidable deadlines” that Defendants

imposed by filing their Motion to Terminate. Doc. 3043 at 3. Although the Court

noted that Defendants could postpone the site visits by withdrawing their Motion to

Terminate, the Court did not condition its decision to order site visits on the tight

timeframe the Parties were under. See Doc. 3000.
                                           4
    Case 2:14-cv-00601-MHT-JTA Document 3046 Filed 10/29/20 Page 5 of 9




II. RESOLVING DISPUTES RELATING TO CORRECTIONAL STAFFING
    LEVELS REMAINS A PRIMARY CONCERN AND MUST BE
    URGENTLY ADDRESSED

      Plaintiffs disagree that “[n]o urgency whatsoever exists for the Savages to

complete their assessment of the BCO and CCO positions.” Doc. 3043 at 2. To the

extent that ADOC wishes to use BCOs and CCOs to comply with this Court’s Phase

2A Understaffing Remedial Order (Doc. 1657) that ADOC fully implement the

Savages’ initial correctional staffing recommendations by February 20, 2022, there

must be guidance from the Savages regarding the appropriateness of using BCOs or

CCOs for positions within their original staffing recommendations. Ensuring

adequate staffing is of upmost importance to address the constitutional violations

underlying mental health care within ADOC. As this Court has previously found,

“persistent and severe shortages of mental-health staff and correctional staff,

combined with chronic and significant overcrowding, are the overarching issues that

permeate each of the . . . identified contributing factors of inadequate mental-health

care.” Braggs v. Dunn, 257 F. Supp. 3d 1171, 1268 (M.D. Ala. 2017).

      Defendants’ Motion asks this Court to reset the deadline for the Savages’

analysis until February 1, 2021. Doc. 3043 at 3. This proposed timeline further

compresses the period ADOC would have following the Savages’ analysis to adjust

staffing measurement and analyze additional steps to be taken to comply with this

Court’s order on full implementation of the original staffing recommendations.


                                          5
    Case 2:14-cv-00601-MHT-JTA Document 3046 Filed 10/29/20 Page 6 of 9




Indeed, in its request for an extension until February 2021, Defendants acknowledge

that it is possible this deadline will not be met. Doc. 3043 at 4.

      Defendants’ motion is nothing more than yet another attempt to further delay

proceedings and prejudice members of the class who continue to suffer from

ADOC’s failure to provide adequate mental health care. As the Court noted in its

Phase 2A Understaffing Remedial Opinion, “[t]he State of Alabama cannot be

allowed to kick the can down the road.” Braggs v. Dunn, No. 2:14-cv-601, 2018

WL 985759, at *8 (M.D. Ala. Feb. 20, 2018).

                                   CONCLUSION

      Based on the above, Plaintiffs respectfully request that this Court deny

Defendants’ Motion (Doc. 3034) for an extension of deadlines related to the

Savages’ analysis.


Dated: October 29, 2020                   Respectfully Submitted,

                                         /s/ Ebony Howard
                                         One of the Attorneys for Plaintiffs

Ebony Howard
Lynnette K. Miner
Jaqueline Aranda Osorno
Jonathan Barry-Blocker
Brock Boone
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, AL 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
                                           6
    Case 2:14-cv-00601-MHT-JTA Document 3046 Filed 10/29/20 Page 7 of 9




ebony.howard@splcenter.org
lynnette.miner@splcenter.org
jaqueline.aranda@splcenter.org
jonathan.blocker@splcenter.org
brock.boone@splcenter.org

William G. Somerville, III
Patricia Clotfelter
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
wsomerville@bakerdonelson.com
pclotfelter@bakerdonelson.com

William Van Der Pol, Jr.
Lonnie Williams
Barbara A. Lawrence
Andrea J. Mixson
Ashley N. Austin
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljr@adap.ua.edu
lwilliams@adap.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu
aaustin@adap.ua.edu

Rhonda Brownstein
ALABAMA DISABILITIES
ADVOCACY PROGRAM
400 South Union Street, Suite 425
Montgomery, AL 36104
Telephone: (205) 579-4976
Facsimile: (334) 240-0996
rbrownstein@adap.ua.edu
                                    7
    Case 2:14-cv-00601-MHT-JTA Document 3046 Filed 10/29/20 Page 8 of 9




Catherine E. Stetson*
Neal Kumar Katyal*
Jo-Ann Tamila Sagar*
HOGAN LOVELLS US LLP
555 Thirteenth Street, NW
Washington, DC 20004
Telephone: (202) 637-5600
Facsimile: (202) 637-5910
cate.stetson@hoganlovells.com
neal.katyal@hoganlovells.com
jo-ann.sagar@hoganlovells.com
*Admitted pro hac vice


                                    /s/ Anil A. Mujumdar
                                   Anil A. Mujumdar
                                   Attorney for Plaintiff
                                   Alabama Disabilities Advocacy Program

Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35213
Telephone: (205) 590-6986
Facsimile: (205) 809-7899
anil@dagneylaw.com

ATTORNEYS FOR THE PLAINTIFFS




                                    8
    Case 2:14-cv-00601-MHT-JTA Document 3046 Filed 10/29/20 Page 9 of 9




                                CERTIFICATE OF SERVICE
I hereby certify that I have on this 29th day of October, 2020 electronically filed the
foregoing with the clerk of court by using the CM/ECF system, which will send a notice
of electronic filing to the following:
 David R. Boyd, Esq.                         William R. Lunsford, Esq.
 John G. Smith, Esq.                         Matthew Reeves, Esq.
 Balch & Bingham LLP                         Melissa K. Marler, Esq.
 Post Office Box 78                          Stephen C. Rogers, Esq.
 Montgomery, AL 36101-0078                   Kenneth S. Steely, Esq.
 dboyd@balch.com                             La Kiesha W. Butler, Esq.
 jgsmith@balch.com                           Maynard, Cooper & Gale, P.C.
 Steven C. Corhern, Esq.                     655 Gallatin Street, SW
 Balch & Bingham LLP                         Huntsville, AL 35801
 Post Office Box 306                         blunsford@maynardcooper.com
 Birmingham, AL 35201-0306                   mreeves@maynardcooper.com
 scorhern@balch.com                          mmarler@maynardcooper.com
                                             srogers@maynardcooper.com
                                             ksteely@maynardcooper.com
 Joseph G. Stewart, Jr., Esq.                lbutler@maynardcooper.com
 Gary L. Willford, Jr., Esq.
 Stephanie Lynn Dodd Smithee, Esq.           Luther M. Dorr, Jr., Esq.
 Alabama Department of Corrections           Maynard, Cooper & Gale, P.C.
 Legal Division                              1901 6th Avenue North, Suite 2400
 301 South Ripley Street                     Birmingham, AL 35203
 Montgomery, AL 36104                        rdorr@maynardcooper.com
 joseph.stewart@doc.alabama.gov
 gary.willford@doc.alabama.gov               Deana Johnson, Esq.
 stephanie.smithee@doc.alabama.gov           Brett T. Lane, Esq.
                                             MHM Services, Inc.
 Philip Piggott, Esq.                        1447 Peachtree Street, N.E., Suite 500
 Webster Henry                               Atlanta, GA 30309
 Two Perimeter Park South                    djohnson@mhm-services.com
 Suite 445 East                              btlane@mhm-services.com
 Birmingham, AL 35243
 ppiggott@websterhenry.com
                                              /s/ Ebony Howard
 Justin A. Barkley, Esq.                     One of the Attorneys for Plaintiffs
 Wexford Health Sources, Inc.
 85-B Spectrum Cove
 Alabama, AL 32007
 justin.barkley@wexfordhealth.com

                                          9
